Citation Nr: 0928710	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-29 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In a March 2008 decision, the Board denied the claim of 
entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected PTSD.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court), which in a November 2008 
order, granted a Joint Motion for Remand, vacating the aspect 
of the Board's March 2008 decision denying entitlement to 
service connection for erectile dysfunction, to include as 
due to service-connected PTSD, and remanded the case for 
compliance with the terms of the joint motion.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To afford the Veteran a VA examination. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming that his erectile 
dysfunction is due to the medications he is taking for his 
PTSD.  The Veteran was previously afforded a VA examination 
in February 2005.  At that examination, the examiner stated 
that organic causes for the Veteran's erectile dysfunction 
may be contributed to by the Veteran's significant smoking 
history, his atherosclerotic cardiovascular disease and 
diagnosis of PTSD.  He continued that the reality of the 
Veteran's erectile impairment likely had roots in the 
combination of considerations of apparent no sex partner, 
atherosclerotic cardiovascular disease, mood disorder and 
smoking history.  In addition, with regard to the Veteran's 
claim addressing his erectile dysfunction as being secondary 
to the Olanzapine that he takes, a review of the medical 
literature provided by the manufacturer listed the common 
side effects of the medication; however there was no mention 
of erectile impairment.  Therefore, the examiner opined that 
it would require speculation on the part of any examiner to 
indicate which was the strongest contributing factor to the 
Veteran's erectile dysfunction without resorting to pure 
speculation.  

A medical opinion based on speculation or remote possibility 
does not provide the required degree of medical certainty for 
medical nexus evidence.  38 C.F.R. § 3.102; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Rather, the competent 
medical evidence of record must indicate that it is at least 
as likely as not, (a 50 percent or more likelihood), that the 
Veteran's claimed disorder was caused or aggravated by his 
active service, or in this case, because the Veteran is 
claiming secondary service-connection, a service-connected 
disorder.  Id.  Therefore, the Board finds the February 2005 
VA examination is inadequate for determining the issue of 
entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected PTSD.  As such, 
there is no competent medical evidence upon which the Board 
can make a service-connection determination.  Thus, the case 
must be remanded in order to obtain a more adequate medical 
opinion.  

Furthermore, the Board also notes a July 2005 VAMC treatment 
note, which states that the Veteran was also taking Zoloft, 
and that male sexual dysfunction was a side effect of that 
medication.  In addition, the Veteran submitted an article by 
Stanley A. Brosman, M.D., Professor of Urology at the 
University of California at Los Angeles Medical School, which 
states that there was a higher rate of sexual dysfunction in 
Veterans with PTSD than in those Veterans who did not develop 
that problem.  The February 2005 VA examination also does not 
provide an adequate explanation with regard to whether the 
Veteran's erectile dysfunction was attributed to any of his 
other psychiatric medications, to include Zoloft.  Cf. Barr 
v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Therefore, as was noted above, the Board finds that 
the case must be remanded in order to obtain a more adequate 
medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current erectile 
dysfunction.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.

The VA examiner should then indicate 
whether it is at least as likely as not 
that the Veteran has current erectile 
dysfunction that is causally or 
etiologically related to his active 
service, to include whether it is at least 
as likely as not that the Veteran has 
erectile dysfunction that was caused or 
aggravated by a service-connected 
disorder, most notably his PTSD.  In so 
doing, the examiner should specifically 
address the Veteran's contentions that his 
current psychiatric medications have 
caused his erectile dysfunction.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




